Citation Nr: 1018342	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-05 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection and 
awarded a 30 percent disability rating for PTSD, effective 
October 15, 2001.  

In February 2010, the Veteran testified during a Travel Board 
hearing at the RO; a copy of the transcript is associated 
with the record.  In March 2010, the Board received a letter 
from a VA social worker addressing the severity of the 
Veteran's PTSD, along with a waiver of RO consideration.  See 
38 C.F.R. § 20.1304 (2009).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue as described on the title page in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

The Veteran has been unemployed for more than 10 years; thus, 
the Board finds that the evidence of record raises the issue 
of entitlement to a total disability rating due to individual 
unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Since the issue of entitlement to a TDIU has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ); therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




REMAND

At his February 2010 hearing before the Board, the Veteran 
endorsed numerous symptoms consistent with a disability 
rating in excess of 30 percent for PTSD, including difficulty 
putting thoughts together, audio and visual hallucinations, 
suicidal and homicidal ideations, difficulty maintaining 
personal hygiene, being disoriented to time and place, 
forgetting the names of his relatives, isolation, panic 
attacks, understanding and following instructions, and 
experiencing short term memory problems, that are not 
otherwise shown by the evidence of record.  The Board 
interprets these newly endorsed symptoms, along with the 
March 2010 social worker statement, as evidence that the 
symptomatology associated with the Veteran's PTSD has 
increased in severity since he was last examined in November 
2008.  As such, a remand for a more contemporaneous VA 
examination to assess the current nature, extent, and 
severity of his PTSD is required.  Palczewski v. Nicholson, 
21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 
(1997); VAOPGCPREC 11-95.  The Veteran is hereby notified 
that failure to report to any scheduled examination, without 
good cause, may result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2009).

In this regard, the Board notes that the November 2008 VA 
examiner indicated that substance abuse and PTSD are often 
comorbid, adding that the Veteran's substance abuse was not 
secondary to PTSD.  The Board notes that, in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc 
denied, 268 F.3d 1340 (2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 U.S.C.A. § 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability, such as PTSD.  In that case, 
however, the Federal Circuit explained that 38 U.S.C.A. § 
1110 precluded compensation for primary alcohol abuse 
disabilities and for secondary disabilities (such as 
hepatitis) that result from primary substance abuse.  Id. at 
1376.  

The record contains only selected VA treatment records dated 
from October 2001 to June 2009; however, they are not 
comprehensive records covering the entire appeal period.  As 
comprehensive VA records dated since October 2001 have not 
been associated with the file, the Board is unable to 
ascertain the full level of severity of the Veteran's PTSD 
throughout the appeal period.  On remand, VA should obtain 
all outstanding VA clinical records dated since September 
2001 and associate them with the claims file.  38 C.F.R. § 
3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The readjudication of the claim on appeal should include 
consideration of all evidence added to the record since the 
last adjudication of the claim.  Further, VA should also 
document consideration of whether "staged rating" (assignment 
of different ratings for distinct periods of time, consistent 
with the facts found) pursuant to Fenderson, cited to above, 
and Hart v. Mansfield, 21 Vet. App. 505 (2007), or referral 
for an extraschedular rating are warranted for the Veteran's 
PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical 
records for treatment and evaluation of 
the Veteran from the VA Medical Center 
in Tuscaloosa, Alabama, dated from 
December 2001 to July 2002, from July 
2003 to March 2004, from January 2007 
to February 2009, and since June 2009.  
If these records are no longer on file, 
a request should be made to the 
appropriate storage facility.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

2.  After available records and/or 
responses from each contacted entity 
are associated with the claims file, or 
a reasonable time period for the 
Veteran's response has expired, 
schedule the Veteran for a psychiatric 
examination to determine the current 
severity of his PSTD.  The entire 
claims file must be made available to 
the examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history 
and assertions.  

All signs and symptoms of the Veteran's 
PTSD should be reported in detail.  The 
examiner should also describe the impact 
of the Veteran's PTSD disability on his 
occupational and social functioning, and 
specifically opine as to the severity of 
the PTSD and whether it alone renders him 
unemployable.  If it is not possible to 
separate the effects of a nonservice-
connected condition from the Veteran's 
service-connected PTSD, the examiner 
should so state.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed report.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, VA 
should readjudicate the Veteran's higher 
rating claim for PTSD, to include on an 
extraschedular basis, in light of all 
pertinent evidence and legal authority.  
Readjudication of the initial rating 
assigned also should include 
consideration of whether staged ratings 
for the Veteran's PTSD, pursuant to 
Fenderson and Hart (cited to above), are 
appropriate.  If any benefit sought on 
appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


